       Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EXXONMOBIL OIL CORPORATION,
                                Petitioner,
                                                                       OPINION & ORDER
                    – against –
                                                                          16 Civ. 9527 (ER)
TIG INSURANCE COMPANY,

                                Respondent.


RAMOS, D.J.:
        Over three years after the Court stayed this action and ordered the parties to
arbitration, the Court is now faced with ExxonMobil Oil Corporation’s (“Mobil”1) motion

to lift the stay and confirm the arbitral award, and TIG Insurance Company’s (“TIG”)
cross-motion to vacate that award.
        Mobil’s motion asks the Court to confirm the award and to enter a final judgment
that includes pre-judgment interest.
        TIG moves to vacate the arbitral tribunal’s decision on the grounds that in
defining a key term in the underlying insurance agreement, the arbitral tribunal stated that

its analysis was “guided by applying common speech and the reasonable expectation and
purpose of the ordinary businessman to determine the intent of the parties,” an
interpretive method long-used by New York courts in interpreting insurance agreements.
TIG claims this interpretive principle is based on contra proferentum and is therefore
contrary to the dictates in parties’ contract that the policy be construed in an
“evenhanded” manner.
        For the reasons stated below, Mobil’s motion is GRANTED and TIG’s is
DENIED.


1
 Because the insurance policy at issue here was entered into by Mobil Corporation, before its combination
with Exxon, the Court refers to ExxonMobil Oil Corporation as Mobil.
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 2 of 21




I.     FACTUAL BACKGROUND
       A.        The Policy
       This action arises out of an insurance coverage dispute relating to an excess
liability insurance policy between TIG and Mobil (the “Policy”). (Doc. 38-2.) Under the
Policy, part of a multi-layer tower of coverage, TIG assumed responsibility for $25
million in general liability coverage. (Doc. 38-1 ¶ 1) (the “Award”).
       The Policy contains a New York choice of law provision, which specifies, in
relevant part:
       This Policy shall be governed by and construed in accordance with the internal
       laws of the State of New York, . . . provided, however, that the provisions, stipu-
       lations, exclusions and conditions of this Policy are to be construed in an even-
       handed fashion as between the Insured and the Company; without limitation,
       where the language of this Policy is deemed to be ambiguous or otherwise un-
       clear, the issue shall be resolved in the manner most consistent with the relevant
       provisions, stipulations, exclusions and conditions (without regard to authorship
       of the language, without any presumption or arbitrary interpretation or construc-
       tion in favor of either the Insured or the Company and without reference to parol
       evidence).
 (Doc. 38-2 at V(q).)
       The Policy also contains an Alternative Dispute Resolution Endorsement (“ADR

Endorsement”) permitting the parties to resolve disputes through ADR. (Doc. 38-2 at
Endorsement No. 11.) The ADR Endorsement provides: “It is expressly agreed that any

decision, award, or agreed settlement made as a result of an ADR process shall be limited
to the limits of liability of this Policy.” (Id. at Endorsement No. 11 ¶ 6.)
       B.        The Relevant Underlying Dispute and the Tribunal’s Decision With
                 Respect to Liability

       The underlying dispute arises out of a number of lawsuits against Mobil seeking
damages for contamination involving methyl tertiary butyl ether (“MTBE”), a gasoline
additive Mobil once used. (Doc. 37 at 3; Doc. 41 at 4.) At least some of the alleged
contamination arose from leaks from underground storage tanks at service stations.
(Award ¶ 15; Doc. 41 at 4.)


                                              2
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 3 of 21




       The Policy includes a number of exclusions to coverage, including one relevant
here, a pollution exclusion, that excepts from indemnity property damage “arising out of
or alleged to arise out of the discharge, dispersal, release, or escape of pollutants into or
upon land or other real estate, atmosphere, any watercourse or body of water whether
above or below ground or otherwise into the environment.” (Doc. 38-2 at IV(k)(1)(A).)
The arbitral tribunal that presided over the parties’ dispute (the “Tribunal”), noted that
“[a]bsent an exception to this language, this provision would have excluded Mobil’s
claim for indemnity for its MBTE liability.” (Award ¶ 17.) It does not appear that either
party disputed this finding. As the Tribunal noted, however, “the parties did negotiate an
exception from the pollution exclusion for damages arising out of claims for product
liability,” agreeing that it “does not apply to any liability of the Insured (1) for product
liability . . . .” (Id. ¶ 18 (citing Doc. 38-2 at IV(k)(2)(A).) “Product Liability” is defined

in the Policy as follows:
       The term “product liability” means liability for personal injury or property
       damage arising out of the end-use of goods or products manufactured, sold,
       tested, handled or distributed by the Insured or others trading under its name if
       such use occurs after the possession of such goods or products has been
       relinquished to others by the Insured or by others trading under its name and if
       such use occurs away from premises owned, rented or controlled by the Insured;
       provided such goods or products shall be deemed to include any container thereof
       other than a vehicle, watercraft or aircraft.
(Doc. 38-2 at III(n).)
       Therefore, to determine whether Mobil was entitled to coverage for the leaks from
the underground storage tanks at service stations, the Tribunal had to decide whether
those leaks “aros[e] out of the end-use of goods or products manufactured, sold, tested,
handled or distributed by [Mobil].” The parties provided the Tribunal with different
meanings of the term “end-use.” As summarized, by the Tribunal, TIG “argue[d] that
‘end-use’ must mean something more than use” and “that the correct interpretation is that
“‘end-use’ is synonymous with ‘use’ by the ‘end-user,’ or consumer.” (Id. ¶ 98.) Mobil
“assert[ed] a broad definition that ‘end-use’ occurs when the product it manufactured is


                                               3
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 4 of 21




put into the stream of commerce and potentially, Mobil contends, there could be multiple
‘end-uses’ along the course of production and distribution.” (Id. ¶ 99.) The Tribunal
considered neither definition to be appropriate. (Id. ¶ 100.) Instead, the Tribunal
reasoned that “end-use” refers to “the instant when the product, MTBE-treated gasoline,
has made its way to the end of its distribution process and is the ultimate finished product
available for purchase and use by an end user . . ..” (Id. ¶ 103.) The Tribunal reasoned
that this interpretation of “end-use” was consistent with “the commonly understood
meaning of the term and with the authorities cited by TIG,” as well as New York statute,
and found its interpretation to be “more logical and likely consistent with the
expectations of the parties.” (Id. ¶ 104.) The Tribunal also noted that its analysis was
“guided by applying common speech and the reasonable expectation and purpose of the
ordinary businessman to determine the intent of the parties.” (Id. ¶ 97.)

       The Tribunal continued its analysis by interpreting the term “arising out of.” The
Tribunal considered guidance offered by the New York Court of Appeals that “arising out
of means” “originating from, incident to or having a connection with.” (Id. ¶ 110.) The
Tribunal determined the Court of Appeals decision to be entitled to weight, but that
“arising out of” could not be interpreted so broadly “as to swallow up the pollution
exclusion.” (Id. ¶ 111.) The Tribunal therefore determined that “arising out of”

“requires finding a nexus between the injury and the ‘general nature of the operation in
the course of which the injury was sustained.’” (Id.) Ultimately, the Tribunal declined to
draw a “a precise line of where the nexus is broken and becomes too remote,” but found
that “it is entirely reasonable to conclude that leaking from underground storage tanks
where the MTBE gasoline has been delivered is not so remote as to preclude coverage.”
(Id. ¶ 113.)
       The Tribunal also noted that even if it agreed with TIG’s definition of “end-use,”
it would nonetheless find TIG liable because the leaks from the service stations would
have a “sufficiently close nexus” to the definition of end-use TIG asserted. (Id. ¶ 114.)


                                             4
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 5 of 21




       C.      The Tribunal’s Decision With Respect to Interest
       At the time the Tribunal issued its award, Mobil’s MTBE losses were

approximately $435 million. (Id. at ¶ 144.) Because, the Tribunal found that Mobil’s
covered liability exceeded TIG’s layer, it found Mobil entitled to the Policy’s full $25
million limit. (Id. ¶ 145-147.)
       Citing New York legal authorities, including case law and statutory provisions,
Mobil requested the Tribunal also award it pre-judgment interest in an amount exceeding
$6 million. (See Award ¶¶ 133-136.) The Tribunal, however, declined to do so
concluding that the ADR Endorsement’s language that “any decision, award, or agreed
settlement made as a result of an ADR process shall be limited to the limits of liability of
this policy” meant that the Tribunal “lack[ed] the jurisdiction to make an award that
exceeds the limits of the” Policy. (Id. ¶¶ 137-139.) The Tribunal reasoned that its
“decision [or] award” was “constrained by agreement of the parties to be no more than
the policy limits” because the “common understanding of the terms arbitral ‘decision’ or
‘award’ would include interest.” (Id. ¶¶ 140.) Finding that it lacked the jurisdiction to
award interest, the Tribunal opined that a court might be able to do so. (Id. ¶ 141 n. 4.)
II.    LEGAL STANDARD
       The Federal Arbitration Act provides a “streamlined” process for a party seeking
“a judicial decree confirming an award, an order vacating it, or an order modifying or
correcting it.” Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008). District
courts “treat a petitioner’s application to confirm or vacate an arbitral award as akin to a
motion for summary judgment.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d
114, 136 (2d Cir. 2011) (quotation marks omitted).

       Under the FAA, a court “must grant” a petition to confirm an arbitral award
“unless the award is vacated, modified, or corrected as prescribed in [the FAA].” 9
U.S.C. § 9; see also Trustees of New York City Dist. Council of Carpenters Pension Fund,
Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus.


                                              5
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 6 of 21




Fund v. Skyworx Contracting Inc., No. 19 Civ. 11638 (JPO), 2020 WL 764455, at *1
(S.D.N.Y. Feb. 14, 2020). The arbitrator’s rationale for an award need not be explained.
Leeward Constr. Co., Ltd. v. Am. Univ. of Antigua-Coll. of Med., 826 F.3d 634, 638 (2d
Cir. 2016). Confirmation of an arbitration award is thus “a summary proceeding that
merely makes what is already a final arbitration award a judgment of the court.”
Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776 F.3d 126, 132 (2d Cir. 2015) (quoting D.H.
Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006)). This “severely limited”
review promotes the twin goals of arbitration, namely to settle disputes efficiently and
avoid long and expensive litigation. Willemijn Houdstermaatschappij, BV v. Standard
Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997) (citations omitted).
       Conversely, the showing required to avoid confirmation is very high. Leeward
Constr. Co., Ltd., 826 F.3d at 638. The party moving to vacate an award bears “the heavy

burden of showing that the award falls within a very narrow set of circumstances
delineated by statute and case law.” Id. (quoting Duferco Int’l Steel Trading v. T.
Klaveness Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003)); see Stolt-Nielson S.A. v.
AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010) (holding that a party seeking vacatur
of an arbitrator’s decision “must clear a high hurdle”). Under the FAA, a court may
vacate an award:

       (1) where the award was procured by corruption, fraud, or undue means;
       (2) where there was evident partiality or corruption in the arbitrators, or either of
       them;
       (3) where the arbitrators were guilty of misconduct in refusing to postpone the
       hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent
       and material to the controversy; or of any other misbehavior by which the rights
       of any party have been prejudiced; or
       (4) where the arbitrators exceeded their powers, or so imperfectly executed them
       that a mutual, final, and definite award upon the subject matter submitted was not
       made.
9 U.S.C. § 10(a).




                                             6
       Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 7 of 21




        In addition, as “judicial gloss” on these specific grounds for vacatur, the Second
Circuit has held that “the court may set aside an arbitration award if it was rendered in
manifest disregard of the law.” Schwartz v. Merrill Lynch & Co., Inc., 665 F.3d 444, 451
(2d Cir. 2011) (internal quotation marks omitted). “A litigant seeking to vacate an arbi-
tration award based on alleged manifest disregard of the law bears a heavy burden, as
awards are vacated on grounds of manifest disregard only in those exceedingly rare in-
stances where some egregious impropriety on the part of the arbitrator is apparent.”
Weiss v. Sallie Mae, Inc., 939 F.3d 105, 109 (2d Cir. 2019) (quoting T.Co Metals, LLC v.
Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339 (2d Cir. 2010). An arbitral award will
be upheld under this standard “so long as ‘the arbitrator has provided even a barely color-
able justification for his or her interpretation of the contract.’” Id. (quoting Schwartz v.
Merrill Lynch & Co., 665 F.3d at 452).

III.    DISCUSSION
        A.     TIG’s Motion to Vacate
        TIG argues the Award should be vacated because the Tribunal “manifestly
disregarded the law.” (Doc. 41 at 8-13; Doc. 46 at 2-5.)
        The Second Circuit has adopted a three part test to analyze such a claim: (1) the
Court “must consider whether the law that was allegedly ignored was clear, and in fact

explicitly applicable to the matter before the arbitrators;” (2) the Court considers whether
“the law was in fact improperly applied, leading to an erroneous outcome;” and (3) once
the two previous inquiries are satisfied, the Court looks to “a subjective element, that is,
the knowledge actually possessed by the arbitrators,” and whether the arbitrator knew of
the existence of the law and its “applicability to the problem before him.” Duferco Int’l
Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 389–90 (2d Cir. 2003) (internal
citations omitted).
        To briefly summarize the issue here, the Tribunal was tasked with deciding
whether the activity Mobil sought coverage for, leaks from underground storage tanks at


                                              7
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 8 of 21




service stations, “aros[e] out of the end-use of goods or products manufactured, sold,
tested, handled or distributed by [Mobil].” (Award ¶¶ 97-118 (citing Doc. 38-2 at 9).)
The parties provided the Tribunal with different meanings of the term “end-use,” one,
proposed by Mobil, that included the relevant activity and one, proposed by TIG, that
excluded it. The Tribunal rejected the interpretation offered by both parties, deciding
“end-use” “to be the instant when the product, MTBE-treated gasoline, has made its way
to the end of its distribution process and is the ultimate finished product available for
purchase and use by an end user,” a definition which would include the leaks from the
service stations at issue here and lead to a result in Mobil’s favor. (Award ¶ 103.) TIG
objects to this decision because the Policy provides that “its terms are to be construed in
an ‘even-handed’ fashion, with no presumptions in favor of either party,” an interpretive
methodology which, TIG argues, the Tribunal did not follow (Doc. 41 at 5.)

Specifically, TIG argues that in interpreting “end-use,” the Tribunal stated that its
analysis was “guided by applying common speech and the reasonable expectation and
purpose of the ordinary businessman.” (Doc. 41 at 10 (citing Award ¶ 97) (emphasis in
TIG’s brief).) TIG contends that this principle “is based on law that adopts contra
proferentum as a means of interpreting ambiguous language in a contract” and is
therefore not “evenhanded.” (Id.)

       TIG’s argument has no merit.
               1.      The Tribunal Did Not Misapply the Law
       There is no basis to conclude that interpreting a contract “by applying common
speech and the reasonable expectation and purpose of the ordinary businessman” is
anything other than an evenhanded interpretive method. The method is simply that which
courts have repeatedly recognized as the one to be used in interpreting insurance policies
under New York law. See, e.g., Stoney Run Co. v. Prudential-LMI Commercial Ins. Co.,
47 F.3d 34, 37 (2d Cir. 1995) (quoting Ace Wire & Cable Co. v. Aetna Casualty & Surety
Co., 60 N.Y.2d 390, 398 (1983); Silverman Neu, LLP v. Admiral Ins. Co., 933 F. Supp. 2d


                                              8
       Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 9 of 21




463, 472 (E.D.N.Y. 2013) (quoting GMAC v. Nationwide Ins. Co., 4 N.Y.3d 451, 457
(2005). Courts have also applied it outside of the context of insurance contracts. See,
e.g., Bank of New York v. Amoco Oil Co., 35 F.3d 643, 662 (2d Cir. 1994).
         As support for its view that this method is not evenhanded, TIG argues only that
the principle “is based on law that adopts contra proferentum as a means of interpreting
ambiguous language in a contract.” (Doc. 41 at 10.) And, to buttress this assertion, TIG
argues only that the court in Ace Wire, the New York Court of Appeals decision cited by
the Tribunal as support for its application of the “ordinary businessman” method, “noted
directly after its reference to the reasonable expectations of an ordinary businessman that
the language must be construed against the insurer.” 2 (Id. at 10 (citing Ace Wire, 60
N.Y.2d at 398).) TIG’s argument misconstrues the court’s reasoning.
         The relevant portion of Ace Wire states:
         The tests to be applied in construing an insurance policy are common speech
         (Lewis v. Ocean Acc. & Guar. Corp., 224 N.Y. 18, 21, 120 N.E. 56) and the
         reasonable expectation and purpose of the ordinary businessman (Bird v. St. Paul
         Fire & Mar. Ins. Co., 224 N.Y. 47, 51, 120 N.E. 86 (1918). The ambiguities in an
         insurance policy are, moreover, to be construed against the insurer, particularly
         when found in an exclusionary clause (see Breed v. Insurance Co., 46 N.Y.2d 351,
         353, 413 N.Y.S.2d 352, 385 N.E.2d 1280).
Ace Wire, 60 N.Y.2d at 398. The text suggests only that the Court of Appeals applied
two distinct interpretive principles—“the ordinary businessman” interpretive method and

the doctrine of construing ambiguities against the insurer—to the issue being considered
there. The use of the word “moreover,” and the court’s note that contra proferentum only


2
  In its subsequent brief, TIG points to an opinion which states that “[t]he test for ambiguity in an insurance
agreement is whether ‘an ordinary business man in applying for insurance and reading the language of
these policies . . . would have thought himself covered against precisely the damage claims now asserted.”
(Doc. 46 at 4 (citing U.S. Specialty Ins. Co. v. LeBeau, Inc., 847 F. supp. 2d 500, 503 (W.D.N.Y. 2012).
But, the Tribunal did not cite to this, or any similar, opinion, and the Tribunal made clear that the “ordinary
businessman” to whom it referred was not the one applying for insurance, as suggested by the case TIG
cites, but of both negotiating parties to the Policy. (See, e.g. Award at ¶ 97 (“Our analysis is guided by
applying common speech and the reasonable expectation and purpose of the ordinary businessman to
determine the intent of the parties.”) (emphasis added).)




                                                      9
     Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 10 of 21




applies in cases of ambiguity suggests that the court in Ace Wire viewed the principles as
separate. Further, it cited different cases to support the different principles. And, Bird,
which it cited for the “ordinary businessman” principle did not involve an application of
contra proferentum and described the “ordinary businessman” inquiry as an evenhanded
one. Bird v. St. Paul Fire & Marine Ins. Co., 224 N.Y. 47, 51 (1918) (“The inquiry for us
is how far the parties to this contract intended us to go. The causes within their
contemplation are the only causes that concern us.”) (emphases added).
       Moreover, there is nothing in the Tribunal’s decision that suggests that it applied
the “ordinary businessman” interpretive principle in a manner that was not evenhanded.
For example, in rejecting TIG’s proposed definition of “end-use,” which it called
“inconsistent with the expectations of a ‘reasonable businessman,” the Tribunal noted that
the definition “would exclude a wide range of events that Mobil could reasonably have

anticipated would be covered and that TIG would logically have assumed to be within the
risk to be insured.” (Award ¶ 101) (emphasis added). The Tribunal considered and
rejected the interpretations put forward by both parties, and settled on a construction it
viewed as “more logical and likely consistent with the expectations of the parties” and
“consistent with the commonly understood meaning of the term and with the authorities
cited by TIG.” (Award ¶¶ 102, 104) (emphases added).
               2.      Even if the Tribunal Misapplied the Law, It Not Lead to an
                       Erroneous Outcome

       Even if the Court found that the Tribunal misapplied the law, which it does not,
TIG would still not be entitled to vacatur. In order to prevail, TIG would have to show
that the misapplication of law led to an “erroneous outcome.” See Duferco Int’l Steel
Trading, 333 F.3d at 390. But, the Tribunal determined that even if it applied TIG’s
definition of “end-use,” that it occurs when the consumer pumps the gasoline into her car,
it would still find that the policy covered the leaks from the storage tanks at service
stations because the policy covers activities “arising out of” “end-use.” (Award ¶ 114.)


                                             10
     Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 11 of 21




       TIG dismisses the Tribunal’s finding to this effect as one unsupported by
“significant discussion or application of the case law to [the] scenario” and states that it
“is confident that, if the Panel properly interpreted ‘end use,’ it would not have adopted
an absurd result in which an event could arise out of something that did not yet take place
(e.g. leaks at a service station’s underground storage tank cannot arise out of a
consumer’s consumption of gasoline that has not happened yet).” (Doc. 46 at 4-5.)
       TIG’s argument has intuitive logic until one actually reads the Tribunal’s decision
and sees that the Tribunal carefully considered the issue and clearly, based on the logic of
the decision, would indeed have come to the same result had it followed TIG’s definition
of “end-use.” The Tribunal devoted more than two pages of its decision to considering
the definition of “arising out of,” and gave weight to a New York Court of Appeals
decision defining “arising out of” to mean “originating from, incident to or having a

connection with.” (Award at ¶¶ 109-111 (quoting Aetna Cas. & Sur. Co. v. Liberty Mut.
Ins. Co., 91 A.D. 2d 317, 320-21 (1983)).) Determining that “arising out of” required
“finding a nexus between the injury and the general nature of the operation in the course
of which the injury was sustained,” and not necessarily a specific temporal order, the
Tribunal found that “a driver of a car could never have purchased gasoline if it had not
been stored at the service station. Consequently, the leaking of the storage system would

have a sufficiently close nexus to the general nature of the operation of refining,
producing and distributing finished gasoline to satisfy the ‘arising out of’ clause.”
(Award ¶¶ 111, 114) (citations omitted).
                                            ***
       Finding, therefore, that the Tribunal provided a “barely colorable justification for
[its] interpretation of the contract” and that TIG has not met its “heavy burden” of
demonstrating an “egregious impropriety on the part of the” Tribunal, the Court confirms
the Tribunal’s decisions and denies TIG’s motion to vacate. See Weiss v. Sallie Mae, Inc.,
939 F.3d at 109. Given this finding, the Court need not consider Mobil’s remaining


                                             11
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 12 of 21




arguments for why the Tribunal did not manifestly disregard the law or that TIG’s motion
to vacate was not timely.
         B.        Interest
         Mobil requests, in the event that the Court confirm the arbitral award, that it also
award Mobil post-breach interest, consisting of both pre- and post-Award interest. (Doc.
37 at 15-22.) TIG opposes this request, arguing that the “ADR Endorsement contains an
express damages cap, limiting Mobil’s potential recovery, including any award of
interest, to the TIG Policy’s $25 million limits of liability.” (Doc. 41 at 20.) “Because
the Panel awarded Mobil the TIG Policy’s $25 million [limit],” TIG argues, Mobil “is not
entitled to recovery any prejudgment interest.” (Id.) TIG does not dispute that the $25
million awarded by the Arbitral Tribunal did not include an award of interest.
                  1.        The Arbitral Tribunal’s Decision With Respect to Interest

         As Mobil concedes, if the Arbitral Tribunal had the authority to award interest and
chose not to do so, the Court would lack authority to award interest.3 See Finger Lakes
Bottling Co. v. Coors Brewing Co. 748 F. Supp. 2d 286, 289 (S.D.N.Y. 2010) (citing In re
Levin & Glasser, P.C. v. Kenmore Prop. LLC, 70 A.D. 443 445, 46 (2010); Doc. 37 at 18.
Because the Court finds that the Tribunal determined that it lacked jurisdiction to award
interest if it found TIG liable for the full $25 million policy limit before interest, as TIG

argued before the Tribunal that it should, the Court finds that it may consider the issue.
         In the proceedings before the Arbitral Tribunal, Mobil argued that New York law,
including N.Y. C.P.L.R. §§ 5001 and 5004, provided that it was entitled to pre-judgment
interest at a rate of nine percent per year. (See Award ¶ 135.) In declining to award
Mobil interest, the Tribunal specifically noted that its analysis turned not on the laws
Mobil cited, but on whether the parties “vested in the Tribunal the authority to make an
award of pre-judgment interest if making such an award would exceed the limits of the

3
 The parties seem to agree that this potential limitation to the Court’s ability to award interest applies only
with respect to pre-award, pre-judgment interest, the only form of interest the Tribunal considered.



                                                      12
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 13 of 21




policy.” (Id. ¶ 137.) Examining the language of the ADR Endorsement, the Arbitral
Tribunal found “award” to be an “all-inclusive term” that “includes damages, interest,
cost and legal fees that a panel may determine is owing on a claim” and that the Tribunal
was, therefore, jurisdictionally prohibited from imposing an award beyond the $25
million policy limit. (Id. ¶ 139.) “Our arbitral ‘decision [or] award’ has been constrained
by agreement of the parties to be no more than the policy limits,” the Panel wrote. (Id. ¶
140) (alteration in Award.) “The Tribunal lacks jurisdiction” to award pre-judgment
interest on “the damages award if it would exceed the limits of liability of the policy.”
(Id. at ¶ 141.)
         In closing the Tribunal opined that, while it was jurisdictionally limited in its
ability to award interest here, “In re Levin & Glasser does seem to imply that where the
arbitrator would lack jurisdiction or be prohibited from making an award of pre-judgment

interest and the claim could not have sought an award of interest, the claimant is not
foreclosed from seeking such pre-judgment interest in a subsequent proceeding to
confirm an award.”4 (Id. at ¶ 141 n. 4 (citing 70 A.D. at 445-46).)



4
  TIG attempts to distinguish the facts here from those in In re Levin & Glasser, and the other authorities
cited by Mobil. For example. TIG argues In re Levin & Glasser “did not involve a case in which there was
a prohibition on the award of interest in the arbitration in the arbitration agreement. As such its ruling has
no bearing on the present facts.” (Doc. 41 at 21.) The Court is slightly puzzled by this attempt at
distinguishing the cases because TIG goes through great pains in its papers to note that, here too, there was
no prohibition on an award of interest, so long as the total amount of the award did not exceed $25 million.
In any event, as TIG summarizes the decision, the court in In re Levin & Glasser reasoned that“[b]ecause
the award-creditor could have sought pre-award interest from the panel . . . it was now barred from seeking
such interest from the confirming court.” (Id. (citing In re Levin & Glasser, 896 N.Y.S.2d at 312-13).) But
here, the Tribunal determined that it could not award interest because it was jurisdictionally limited in
awarding any amount above the $25 million policy cap.
TIG’s contention that the ADR Endorsement “does not set forth jurisdictional limitations on the authority of
the arbitrators” (Doc. 41 at 22) is perplexing, both because the Tribunal explicitly interpreted the matter as
a jurisdictional one and because it seems that during the arbitral proceedings TIG argued that it was a
jurisdictional issue. (See Doc. 38-11 at 56 (arguing that the ADR Endorsement “expressly limits the
jurisdiction of the dispute resolution body (in this case the Tribunal) as to the amount of any award
issued”); Doc. 38-12 at 76-77 (arguing that the ADR Endorsement “is a provision that, gentlemen, defines
your jurisdiction in terms of an award, and defines that jurisdiction as being limited to awarding the policy
limited as state.”).)




                                                     13
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 14 of 21




          Because it is clear that the Arbitral Tribunal determined that it lacked jurisdiction
to award Mobil interest on damages of $25 million, but did not interpret the ADR
Endorsement to prohibit a Court from doing so, this Court can consider the issue.5 See
Finger Lakes Bottling Co., 748 F. Supp. 2d at 289 (S.D.N.Y. 2010); In re Levin &
Glasser, 70 A.D. at 445.
                   2.        Mobil’s Request for Interest Before this Court
          Under New York law, “insurance policies are interpreted according to general
rules of contract interpretation.” Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98
(2d Cir. 2012). “The court must interpret the contract ‘to give effect to the intent of the
parties as expressed in the clear language of the contract.’” Intelligent Digital Sys., LLC
v. Beazley Ins. Co., Inc., 716 F. App’x 1, 3 (2d Cir. 2017) (quoting Morgan Stanley Grp.
Inc. v. New England Ins. Co., 225 F.3d 270, 274 (2d Cir. 2000). The “plain language of

an insurance policy is construed ‘in light of ‘common speech’ and the reasonable
expectations of a businessperson.’” U.S. Fid. & Guar. Co. v. Fendi Adele S.R.L., 823
F.3d 146, 150 (2d Cir. 2016) (quoting Belt Painting Corp. v. TIG Ins. Co., 100 N.Y.2d
377, 383 (2003)). A term is ambiguous if its language “could suggest ‘more than one
meaning when viewed objectively by a reasonably intelligent person.’” Morgan Stanley,
225 F.3d at 275 (quoting Lightfoot v. Union Carbide Corp., 110 F.3d 898, 906 (2d Cir.

1997)).

If TIG is arguing that the Court cannot award interest because no aspect of the dispute was outside the Tri-
bunal’s purview, then the Court disagrees: (1) as repeatedly stated above, the Tribunal determined that
awarding interest on top of a $25 million-award was outside its jurisdiction; and (2) “Courts in this Circuit
have found an award of pre-judgment interest to be appropriate” even where “the agreement between the
parties states that an arbitration decision is final and binding” (so long as the arbitral tribunal could not
have awarded interest). See Herrenknecht Corp. v. Best Rd. Boring, No. 06 CIV. 5106 (JFK), 2007 WL
1149122, at *3 (S.D.N.Y. Apr. 16, 2007) (citing Soft Drink & Brewery Workers Union Local 812, IBT v.
Ali-Dana Bevs., No. 95 Civ. 8081, 1996 U.S. Dist. LEXIS 10585 (S.D.N.Y. Jul. 24, 1996); Finger Lakes
Bottling, 748 F. Supp. 2d at 289.
5
  The Court also notes that in its order directing the parties to arbitration, it stated that it would “retain
jurisdiction to consider any issues that may arise after the arbitrators have rendered their awards . . ..”
(Doc. 22 at 25:6-8; see also Doc 29 at 2.)




                                                        14
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 15 of 21




         Generally, under New York Law, “[i]nterest shall be recovered upon a sum
awarded because of a breach of performance of a contract.” N.Y. C.P.L.R. § 5001(a).
Courts have considered the awarding of interest on breach of contract claims, to be “non-
discretionary.” See Turner Const. Co. v. Am. Mfrs. Mut. Ins. Co., 485 F. Supp. 2d 480,
490 (S.D.N.Y. 2007). Post-award, pre-judgment interest, expressly covered by N.Y.
C.P.L.R § 5002,6 has also been described as “mandatory under New York law.”7 See
Sayigh v. Pier 59 Studios, L.P., No. 11 Civ. 1453 (RA), 2015 WL 997692, at *13
(S.D.N.Y. Mar. 5, 2015) (“Interest under CPLR 5002 is a matter of right and is not
dependent upon the court’s discretion or a specific demand for it in the complaint.”)
(citing Goldberger v. Fischer, 864 N.Y.S.2d 143, 144 (2d Dep’t 2008).
         TIG argues, however, that the same Policy provision that stopped the Tribunal
from awarding interest also prevents the Court from doing so now. (See Doc. 41 at 20;

Doc. 46 at 8.) According to TIG, the ADR Endorsement “contains an express damages
cap, limiting Mobil’s potential recovery, including any award of interest, to the TIG
Policy’s $25 million limits of liability.” (Doc. 41 at 20.) In support of its argument, TIG
points to the language of the ADR Endorsement—“any decision, award or agreed
settlement made as a result of an ADR process shall be limited to the limits of the liability
of this Policy.” (Id. at 22 (citing Doc. 38-2 at Endorsement 11 ¶ 6).) The Policy’s


6
  N.Y. C.P.L.R. § 5002 provides: “Interest shall be recovered upon the total sum awarded, including
interest to verdict, report or decision, in any action, from the date the verdict was rendered or the report or
decision was made to the date of entry of final judgment.”
7
  TIG summarily dismisses Mobil’s citations to the New York CPLR because it alleges it does not “address
the issue of interest in the context of an arbitration.” (Doc. 46 at 7.) TIG provides no support for its view
that the New York CPLR does not apply. Federal courts hearing arbitration cases under diversity jurisdic-
tion have recognized that state law governs the issue of prejudgment interest. See, e.g. Oldcastle Precast,
Inc. v. Liberty Mut. Ins. Co. Metra Indust., Inc. 16 Civ. 1913 (NSR), 2019 WL 5884528, at *3 (S.D.N.Y.
Nov. 8, 2019) (“The mere fact that a contract dispute is subject to arbitration does not preclude the granting
of prejudgment interest” as provided in New York statutes.) (citing Finger Lakes Bottling Co. v. Coors
Brewing Co., 748 F. Supp. 2d 286, 290 (S.D.N.Y. 2010) and N.Y. C.P.L.R. § 5001(a)); Commonwealth As-
socs. v. Letsos, 40 F. Supp. 2d 170, 177 n. 42 (S.D.N.Y. 1999) (“Prejudgment interest is governed by New
York law both because this is a diversity case and because the arbitration agreement contains a New York
governing law clause.”).




                                                      15
       Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 16 of 21




reference to “decision,” TIG presumably believes, encompasses an order by this Court.
And, TIG argues, “[t]he scope of the phrase ‘as a result of’ includes things that are the
‘natural and reasonable incident or consequence of’ something else.” (Doc. 46 at 10
(citing Spirco Envtl., Inc. v. Am. Int’l Specialty Lines Ins. Co., 555 F.3d 637, 642-43 (8th
Cir. 2009). Because the Court’s decision on whether to award interest “is incident to and
a consequence of the arbitration,” TIG argues, an order that TIG be required to pay pre-
judgment interest would be a “decision . . . made as a result of” the arbitration, and as a
result would be limited by the Policy’s already-awarded $25 million limit. (Doc. 46 at
10.)
        While Mobil characterizes the award of pre-judgment interest as mandatory, it
provides no authority establishing that parties are not permitted to contract around that
right. Indeed, the New York Court of Appeals has recognized that parties may do so. See

J. D’Addario & Co. v. Embassy Indus., Inc., 20 N.Y.3d 113, 118 (2012). However, courts
in this District analyzing J. D’Addario have recognized that it adopted “a clear-statement
rule governing waivers of a party’s right under C.P.L.R. § 5001(a) to statutory
prejudgment interest.” Katzman v. Helen of Troy Texas Corp., No. 12 Civ. 4220 (PAE),
2013 WL 1496952, at *6 (S.D.N.Y. Apr. 11, 2013) (“[P]arties may contract around that
right, but to be valid, a party’s waiver thereof must be clear and express.”); see also Wells

Fargo Bank, N.A. v. Bank of Am., N.A., No. 10 Civ. 9584 (JPO), 2014 WL 476299, at *3
& n. 1 (S.D.N.Y. Feb. 6, 2014), reversed on other grounds, 627 F. App’x 27 (2d Cir.
2015) (Agreeing with Judge Engelmayer’s decision in Katzman that “a waiver of the
right to statutory prejudgment interest must be clear,” but disagreeing that it need be
“express”). As recognized in Katzman, “[t]his reading accords with the New York Court
of Appeals’ requirements for waivers in other contexts.” Katzman, 2013 WL 1496952, at
*6 (citing Fundamental Portfolio Advisors, Inc. v. Toqueville Asset Mgmt., L.P., 7 N.Y.3d
96, 104 (2006) (waiver “should not be lightly presumed” and “must be based on a clear
manifestation of intent” to relinquish a right); Gilbert Frank Corp. v. Fed. Ins. Co., 70


                                             16
     Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 17 of 21




N.Y.2d 966, 968 (1988) (“Waiver is an intentional relinquishment of a known right and
should not be lightly presumed.”); Navillus Tile, Inc. v. Turner Constr. Co., 2 A.D.3d 209,
211, 770 N.Y.S.2d 3 (1st Dep’t 2003) (“[T]he intent to waive a right must be
unmistakably manifested, and is not to be inferred from a doubtful or equivocal act.”).)
          The Court does not find the ADR Endorsement provides the necessary clear
statement that Mobil waived its right to prejudgment interest. But, mindful that one
might conceivably argue that the “clear-statement” rule is not an “evenhanded” method
of construction, the manner in which the parties agreed the Policy would be interpreted,
the Court notes that it is an independent basis for its decision and does not apply the
“clear-statement” rule to the remainder of the analysis.
          The Court does not read the ADR Endorsement as binding a court in a judicial
proceeding. The Court finds that the ADR Endorsement’s inclusion of the words

“decision” and “award” to refer to those decisions or awards by ADR bodies. Both terms
are associated with ADR processes. As Mobil notes, if the parties wanted the ADR
endorsement to also apply to judicial proceedings they would have used terms like
“order” or “judgment,” terms that unmistakably relate to judicial proceedings. (Doc. 43
at 24.)
          Interpreting the ADR Endorsement as such, and so as not to bar a court from

awarding pre-judgment interest, results in a reading of the Policy that is consistent with
“the reasonable expectations of a businessperson.” See U.S. Fid. & Guar. Co. v. Fendi
Adele S.R.L., 823 F.3d at 150. If the parties intended the ADR Endorsement to prohibit
Mobil from ever recovering interest from a court if TIG were found liable for the entire
$25 million limit, then one would reasonably expect the parties to have negotiated a total
cap on recovery higher than the policy’s limit so as to allow Mobil to be made whole.
See Waterside Ocean Nav. Co. v. Int’l Nav. Ltd., 737 F.2d 150, 154 (2d Cir. 1984) (“In
these days in which all of us feel the effects of inflation, it is almost unnecessary to
reiterate that only if such interest is awarded will a person wrongfully deprived of his


                                              17
     Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 18 of 21




money be made whole for the loss.”); see also Reading & Bates Corp. v. All Am. Marine
Slip, 953 F. Supp. 92, 95 (S.D.N.Y.), aff’d, 128 F.3d 793 (2d Cir. 1997) (noting that in a
situation where the insurer decided not to pay the claim until judgment, “the insurer had
the use and value of the money that rightfully belonged to the insured, for which the
insured has a right to be compensated.”) (citing Ryan Walsh Stevedoring Co. v. James
Marine Servs., Inc., 792 F.2d 489, 493 (5th Cir. 1986)). Because the ADR Endorsement
is limited to the policy limit, and because it uses words like “decision” and “award” that
apply to ADR processes, a reasonable businessperson considering whether to agree to the
Policy would likely have read the ADR Endorsement not to prevent a court from
awarding interest if TIG were found to owe the entire policy limit in damages.
       Similar reasoning was employed by the Second Circuit in Bank of New York v.
Amoco Oil Co., 35 F.3d 643 (2d. Cir. 1994). There, the court considered whether a

provision of a settlement agreement limiting “any recovery of damages” to a specified
amount prevented the recovering party from seeking interest on the specified amount. 35
F.3d at 661. The court determined that it did not, reasoning that “if prejudgment interest
were included in the meaning of the term ‘damages,’ then one would expect reasonable
business people to agree to a cap on damages that is higher than the cap to which they
would agree if prejudgment interest were excluded from the meaning of the term

‘damages.’” Id. at 662. “The trouble,” the Second Circuit reasoned “is that reasonable
business people could not know with precision how the inclusion of prejudgment interest
should affect the level of the cap on damages. After all, neither party could know with
precision when final judgment would be rendered.” Id. The court, therefore, found that
“reasonable businesspeople faced with uncertainty over how much prejudgment interest
there would be would exclude prejudgment interest from the meaning of ‘damages.’” Id.
       Moreover, following TIG’s interpretation of the ADR Endorsement—that it
prohibits a court’s order of interest here because it is a “decision” that “is incident to and
a consequence of arbitration” would lead to an absurd result. Wilder v. World of Boxing


                                              18
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 19 of 21




LLC, 310 F. Supp. 3d 426, 441 (S.D.N.Y. 2018), aff’d, 777 F. App’x 531 (2d Cir. 2019)
(A “contract should not be interpreted to produce a result that is absurd.”) (citing Lipper
Holdings v. Trident Holdings, 1 A.D.3d 170, 171 (1st Dep’t 2003); RSUI Indem. Co. v.
RCG Grp. (USA), 890 F.Supp.2d 315, 326 (S.D.N.Y. 2012) (explaining that in
interpreting contracts, including insurance contracts, absurd results should be avoided).
As Mobil notes, the logic of TIG’s interpretation would also prevent a court from
awarding post-judgment interest if TIG continued to refuse to pay Mobil, essentially
giving Mobil an indefinite interest-free loan. (Doc. 43 at 22, 24.) TIG does not rebut this
point. But one need not extend TIG’s reasoning to post-judgment interest to produce the
absurd result. Following TIG’s interpretation, the longer it delays a judgment in this
case—for example, as here, by filing a non-meritorious motion to vacate—the longer it
will have free use of Mobil’s money and the more Mobil’s recovery will be diminished.

See Reichert v. N. MacFarland Builders, Inc., 85 A.D.2d 767, 768 (1981) (finding absurd
result where interpretation meant that the “less time plaintiff spent on the project, the
greater the gross profit, and hence a correspondingly larger bonus would accrue.”) The
Second Circuit, albeit in the context of interpreting a settlement agreement, has also
cautioned that courts should not interpret a contract “so as to create incentives for the
defendant to delay while enjoying the free use of the plaintiff’s money.”8 Bank of New

York, 35 F.3d at 662 (citing Lowy and Donnath, Inc. v. City of New York, 98 A.D.2d 42,
469 N.Y.S.2d 760 (1st Dept. 1983), aff’d, 62 N.Y.2d 746 (1984) (courts should avoid
constructions that place one party at the mercy of the other)).
        Given the above, and because, “[p]rejudgment interest is not a penalty but rather
the cost of having the use of another person’s money for a specified period,” the Court



8
 The Court does not believe Bank of New York to be suggesting a method of interpretation that is violative
of the Policy’s dictate that it be construed “in an evenhanded fashion as between” TIG and Mobil, but, out
of an abundance of caution, notes that it would reach the same result without reference to this principle.




                                                    19
      Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 20 of 21




finds that Mobil is entitled to pre-judgment interest. See Oldcastle Precast, 2019 WL
5884528, at *3 (citing Love v. State, 78 N.Y.2d 540, 544 (1991)). Mobil is entitled to
nine percent per annum interest from the date of the breach, October 30, 2016,9 until the
date of the award, August 17, 2019,10 and nine percent per annum interest from the date
of the award through the date of the Court’s judgment. See N.Y. C.P.L.R. §§ 5001, 5002,
5004; see also Seed Holdings, Inc. v. Jiffy Int'l AS, 5 F. Supp. 3d 565, 591 (S.D.N.Y.
2014) (noting that even where federal law governs enforcement of the arbitration award,
“courts in the Second Circuit generally apply the state statutory rate—in New York, nine
percent, see N.Y. C.P.L.R. § 5004.”) (citing Westchester Fire Ins. Co. v. Massamont Ins.
Agency, Inc., 420 F.Supp.2d 223, 227 (S.D.N.Y. 2005)).
         C.       Stay
         Mobil asks the Court to lift the stay issued in this case on February 1, 2017

pending the outcome of arbitration. TIG does not oppose this request. Finding that the
reasons for the stay no longer apply, the Court lifts the stay.




9
  The Policy provides “losses shall be due and payable by the [TIG] within thirty (30) days after they are
respectively demanded and proven in conformity with this Policy.” (Doc. 38-2 at V(g).) Mobil argues that
a definitive demand for payment was made on May 17, 2016, but appears to concede that there may be
some uncertainty about this and therefore “agrees to stipulate that its $25 million demand was made on
September 29, 2016.” (Doc. 37 at 5.) While TIG argues that Mobil is not entitled to this interest, it does
not dispute this date.
10
   Mobil claims post-award, pre-judgment interest starting on August 14, 2019, the date of the Tribunal’s
decision. (Doc. 37 at 21.) While TIG disputes that Mobil is entitled to this interest, it argues, that in the
event the Court finds otherwise, post-award, pre-judgment interest should only start running on August 17,
2019 when the award was emailed to the parties because that is when the decision became “ascertainable”
to the parties. (Doc. 41 at 25 (citing Finger Lakes, 748 F. Supp. 2d at 292).) Mobil does not dispute this
date in its subsequent brief.




                                                     20
         Case 1:16-cv-09527-ER Document 49 Filed 05/18/20 Page 21 of 21




IV.        CONCLUSION
           For the foregoing reasons, Mobil’s motion to lift the stay and to confirm the
Tribunal’s award is GRANTED, and TIG’s cross-motion to vacate the arbitral award is
DENIED. Mobil’s request for pre-judgment interest is also GRANTED.11
           The parties are directed to submit by May 22, 2020 a proposed judgment that
accords with this Opinion and Order.
           The Clerk of the Court is respectfully directed to terminate the motions at Docs.
Nos. 36, 39, and 45.


It is SO ORDERED.


Dated:       May 18, 2020
             New York, New York

                                                                      EDGARDO RAMOS, U.S.D.J.




11
     Mobil’s request for oral argument (Doc. 45) is denied as moot.



                                                      21
